United States Court of Appeals
                                                              Fifth Circuit

                      REVISED JULY 9, 2004
                                                           F I L E D
             IN THE UNITED STATES COURT OF APPEALS          June 28, 2004
                      FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                     ______________________                    Clerk

                          No. 03-60529
                     ______________________
                   NAZARETH GATES, etc., ET AL
                            Plaintiffs
                              versus
                   THOMAS D. COOK, etc., ET AL
                            Defendants
    ________________________________________________________
                   WILLIE RUSSELL, Etc., ET AL
                                                      Plaintiffs
    WILLIE RUSSELL, on his own behalf and on behalf of those
  similarly situated; SHERWOOD BROWN, on his own behalf and on
  behalf of those similarly situated; KEVIN JORDAN, on his own
behalf and on behalf of those similarly situated; JOHN NIXON, on
 his own behalf and on behalf of those similarly situated; PAUL
  WOODWARD, on his own behalf and on behalf of those similarly
                            situated
                                              Plaintiffs-Appellees
                             versus
     ROBERT L. JOHNSON, COMMISSIONER, MISSISSIPPI DEPARTMENT OF
  CORRECTIONS, in his official capacity; CHRISTOPHER EPPS, Deputy
    Commissioner, Mississippi Department of Corrections, in his
       official capacity; EMMITT L. SPARKMAN, Superintendent,
 Mississippi State Penitentiary, in his official capacity; JESSIE
STREETER, Warden, Area IV, Mississippi State Penitentiary, in his
 official capacity; LARRY D. HARRIS, Captain, Unit Administrator,
Unit 32, Mississippi State Penitentiary, in his official capacity
                                             Defendants-Appellants
       __________________________________________________
        Appeal from the United States District Court for
     the Northern District of Mississippi, Eastern Division

      ___________________________________________________

                                1
Before DEMOSS, DENNIS, and PRADO, Circuit Judges.


DENNIS, Circuit Judge:

      Willie      Russell    (“Russell”)     brought   suit    in    the   Northern

District     of    Mississippi     against   officials    of   the    Mississippi

Department of Corrections (“MDOC”) on behalf of himself and other

prisoners confined to Death Row, or Unit 32-C, in the Mississippi

State Penitentiary in Parchman, Mississippi.              Russell alleges that

certain conditions of confinement on Death Row violate the Eighth

Amendment’s prohibition against cruel and unusual punishment.                    By

consent of the parties, the case was tried to the magistrate judge,

who   found       several    Eighth   Amendment     violations       and    entered

injunctions       designed    to    alleviate     those   conditions.          MDOC

appealed.1     We affirm in part and vacate in part.2

      1
        Russell filed a motion to dismiss the appeal, arguing
that this court was without jurisdiction because the order from
which MDOC appeals was inherently tentative. We disagree. In
addition to having jurisdiction to review final decisions of
district courts, 28 U.S.C. § 1291, this court has jurisdiction to
review interlocutory decisions “granting, continuing, modifying,
refusing or dissolving injunctions.” 28 U.S.C. § 1292(a)(1).
The order from which MDOC appeals is the “Final Judgment” issued
on May 21, 2003. That order imposes ten detailed injunctive
requirements on MDOC. As Russell points out, the order also
requires MDOC to report its “progress in meeting the remedial
actions” on July 7. The requirement of a progress report does
not change the fact that the May 21st order grants injunctions
against Mississippi requiring immediate action. In fact, this
court granted MDOC a stay of this injunctive order to relieve
MDOC from the burden of compliance pending appeal. In short, the
May 21st order qualifies as an order granting an injunction;
thus, this court has jurisdiction pursuant to 28 U.S.C. §
1292(a)(1), and Russell’s motion to dismiss for lack of

                                        2
                                BACKGROUND

     Russell argues that the prisoners housed on Death Row are

knowingly and deliberately subjected to profound isolation, lack of

exercise,     stench   and    filth,       malfunctioning     plumbing,    high

temperatures, uncontrolled mosquito and insect infestations, a lack

of sufficient mental health care, and exposure to psychotic inmates

in adjoining cells.       On May 21, 2003, the trial court issued a

“Memorandum    Opinion”      containing      its   findings    of   fact   and

conclusions of law in which the court found that a number of the

conditions alleged by Russell violated the Eighth Amendment’s

prohibition against cruel and unusual punishment.              That same day,

the court also issued a “Final Judgment” in which it mandated that

MDOC comply with injunctive relief designed to alleviate those

conditions.    MDOC timely appealed.         The trial court denied MDOC’s

motion for a stay pending appeal.            MDOC then filed a motion for

stay pending appeal with this court; we granted MDOC’s motion.

                                 ANALYSIS

Should this case be dismissed because it was not brought in

accordance with the Gates v. Collier class action framework?




jurisdiction is denied.
     2
       As mentioned in Footnote 1, this court previously granted
MDOC’s motion for a stay of the injunctive relief pending appeal.
On March 31, 2004, Russell filed a motion to lift that stay. Due
to the filing of this opinion, the stay pending appeal is vacated
and Russell’s motion to lift the stay is denied as moot.

                                       3
     MDOC first argues that this case should have been brought

under   the    framework   for   enforcing         injunctive   relief   on    the

Mississippi prison system provided by Gates v. Collier, 501 F.2d
1291 (5th Cir 1974).       MDOC bases this argument on this court’s

decision in Gillespie v. Crawford, 858 F.2d 1101 (5th Cir 1998).

The plaintiff in Gillespie attempted to bring suit in federal

district court challenging prison conditions in Texas state prison.

At that time, a separate district court still retained jurisdiction

over Ruiz v. Estelle, 503 F. Supp. 1265 (S.D. Tex. 1980), a class

action that successfully challenged unconstitutional Texas prison

conditions, to monitor the prison system until the injunctions

issued in Ruiz had been met. See Gillespie, 858 F.2d at 1102.                  The

Gillespie court stated:

              Separate individual suits may not be maintained for
              equitable relief from allegedly unconstitutional
              Texas prison conditions. To allow individual suits
              would interfere with the orderly administration of
              the   class    action   and    risk    inconsistent
              adjudications. Individual members of the class and
              other prisoners may assert any equitable or
              declaratory claims they have, but they must do so
              by urging further action through the class
              representative and attorney, including contempt
              proceedings, or by intervention in the class
              action.


Id. at 1103.

     Gates involved alleged constitutional deficiencies in the

Mississippi prison system, and in 1998, after twenty-five years of

oversight,     the   District    Court       for   the   Northern   District   of


                                         4
Mississippi finally dismissed the action from its inactive docket

as to state-owned, state-operated, and private-company-contracted

facilities (not as to county facilities), complimenting the state

on its compliance with prior orders.             No. GC-71-6.       The court

stated:

           This dismissal shall be without prejudice for the
           plaintiffs, through counsel, to petition the Court
           to reopen the case or a portion thereof in order to
           enforce, amend, or seek additional injunctive
           relief. … This dismissal shall not apply to any
           order of the court with respect to the payment of
           attorneys fees and costs/expenses to plaintiffs’
           counsel, who shall, post-dismissal, continue to
           monitor compliance in state-owned, state-operated,
           and private-company-contracted facilities…. [T]he
           court finds and concludes that the rule of
           [Gillespie] will continue to apply in this case
           with respect to prisoners in state-owned, state-
           operated,     and     private-company-contracted
           facilities, and the court will continue to forward
           such prisoner petitions to plaintiffs’ class
           counsel.


No. GC-71-6.   Thus, in writing this dismissal order for Gates, the

court apparently assumed that Gates was the sole vehicle for future

prisoner complaints.    Although Russell argues that the court only

intended Gates as an option for seeking future equitable relief,

the court’s invoking the rule of Gillespie indicates that it was

meant to be the sole vehicle.

  But it does not appear that the reasoning of Gillespie is

applicable   here.     The   Gillespie   court    justified   its    rule   as

follows:



                                    5
           Permitting multiple courts to entertain equitable
           claims and issue decrees that might affect the
           Texas prison system would require other courts to
           become familiar with the Ruiz decree, the current
           problems of the Texas prison system, and the
           possible disruptive effect of the exercise of
           equitable powers over matters covered by the Ruiz
           decree. Moreover, if separate suits for equitable
           relief are filed in other districts than that in
           which Ruiz is pending, even with respect to
           problems not encompassed by the relief granted in
           Ruiz, the court's orders may hobble the effect of
           the Ruiz court's continuing decree over the Texas
           prison system and its power both to enforce and to
           modify that decree.



Id. at 1103.     As this passage illustrates, the Gillespie court was

concerned with avoiding the inefficiency of a situation in which

multiple courts would be forced to familiarize themselves with the

problems of the Texas prison system.             Similarly, the court was

concerned with the increased confusion and decreased effectiveness

that    would   likely     arise   if   multiple    district   courts   were

simultaneously exercising equitable powers over the state prison

system.

       In the present case, the district court judge who was the

author of the Gates dismissal order assigned this case to this

magistrate judge in light of this magistrate’s previous experience

with Gates.     Thus, we are not here faced with either the problem of

a new district court being forced to get up to speed on the

factually-intensive problems of the state prison system or with the

problem of      multiple   district     courts   simultaneously   exercising


                                        6
equitable     powers    over    the   prison       system.       Additionally,      the

magistrate judge purported to consolidate this case with Gates

after certifying the death row inmates as a subclass of Gates.

MDOC argues that this is not sufficient, citing cases stating that

“consolidation does not merge [multiple] suits into a single

cause.”      See, e.g.,Johnson v. Manhattan R. Co., 289 U.S. 479

(1933). Nevertheless, because of the consolidation and because the

same judge has jurisdiction over the present action and Gates, the

problems addressed by the Gillespie court are not present here.

      MDOC    points    out    that   the       Gates   class    counsel     and   class

representative     are    not    being      utilized.           But   MDOC   does   not

articulate what difference that makes, and we find it to be of no

import.     In fact, this court has already recognized that it may be

proper for different counsel to represent a Gates subclass.                         See

Gates v. Cook, 234 F.3d 221, 227-30 (5th Cir 2000) (reversing the

district court’s denial of a motion for substitution of counsel by

a   Gates    subclass    comprised     of       HIV-positive      prisoners    in   the

Mississippi prison system).           Because this case was dealt with by

the same court and judge who dealt with Gates and was consolidated

with Gates, the concerns behind Gillespie are not present here and

there is thus not any reason to dismiss this case.

Should this case have been dismissed because of the class members’

alleged failure to exhaust administrative remedies?



                                            7
     MDOC argues that the judgment should be vacated and the case

dismissed because the trial court did not require all of the

inmates who are members of the present class to exhaust their

administrative remedies.    The plaintiffs respond that the named

plaintiff, Russell, did exhaust his administrative remedies, and

that no more is required. MDOC disputes the plaintiffs’ contention

that Russell exhausted his administrative remedies.

     The Prison Litigation Reform Act (“PLRA”) mandates that “[n]o

action shall be brought with respect to prison conditions ... by a

prisoner ... until such administrative remedies as are available

are exhausted.”   42 U.S.C.A. § 1997e(a).    The Supreme Court has

held that “the PLRA’s exhaustion requirement applies to all inmate

suits about prison life, whether they involve general circumstances

or particular episodes.”     Porter v. Nussle, 534 U.S. 516, 532

(2002).   The Court made clear that exhaustion is now mandatory.

Id. at 524.   This court has held that the available administrative

remedy must be pursued to its conclusion. Wright v. Hollingsworth,

260 F.3d 357 (5th Cir 2001).     Thus, if the plaintiffs did not

exhaust administrative remedies, this suit should be dismissed.

     The trial court found that Russell was the only class member

who had completed the MDOC Administrative Remedy Program (“ARP”).

If true, this is enough to satisfy the requirement for the class.

See, e.g., Oatis v. Crown Zellerbach Corp., 398 F.2d 496, 498-99

(5th Cir. 1968) (exhaustion of remedies requirement satisfied for


                                 8
class      action    if   named     plaintiff      representing        class    exhausted

remedies); 7A CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL

PRACTICE    AND   PROCEDURE: CIVIL     2d    §    1776    (2d    ed.    1986)    (“[W]hen

prospective         relief    is    the     primary      remedy    being       sought,   a

representative who has exhausted his administrative remedies may

bring a class suit on behalf of those who have not done so.”).

Thus, if Russell completed the ARP, exhausting administrative

remedies, this case was ripe for adjudication.                         Again, the trial

court found that Russell had completed the ARP and that the record

adequately        reflected    Russell’s         and   his   counsel’s     steps    taken

through the administrative remedy process.                      MDOC disagrees.

      MDOC maintains that the ARP is a three-step process: 1) the

inmate writes a letter3 to the Superintendent/Deputy Commissioner

in care of the Legal Claims Adjudicator that is referred to a

respondent by the Legal Claims Adjudicator; 2) if dissatisfied, the

inmate      may     request        relief    from      the      Superintendent/Deputy

Commissioner; 3) if dissatisfied, the inmate may appeal to the

Commissioner in care of the ARP Administrator.                         The Commissioner

will notify the inmate of his final decision within forty days of

receiving the appeal.               If a request is rejected for technical

reasons or matters of form, the inmate is given five days from the

date of rejection to file a corrected grievance.                          The ARP also


      3
      The ARP rules indicate that the letter should state that it
is a request for an administrative remedy and should present as
many facts as possible.

                                             9
provides that “[n]o more than ninety (90) days from initiation to

completion of the process shall elapse, unless an extension has

been granted” and that “expiration of response time limits without

receipt of a written response shall entitle the offender to move on

to the next step in the process.”4

     The ARP rules also provide that an inmate may make a request

for emergency review by sending an emergency request to the Legal

Adjudicator “to determine to what level the grievance must be

forwarded if substantive actions must occur.       The request shall be

handled as expeditiously as possible, and shall be reviewed at the

Commissioner’s level by the Commissioner or his designee.”            The

emergency review procedures further provide that, if the grievance

is ruled not to be an emergency, it “may be resubmitted as a

regular grievance” and that “[a]buse of the emergency review

process ... shall be treated as a frivolous or malicious request.”

The emergency review procedure thus expedites the review process in

certain   situations   so   that   the   request   can   be   dealt   with




     4
      Although no part of the ARP rules provide for a
certificate of completion, MDOC asserts that the inmate receives
a certificate of completion upon finishing the ARP. Under the
prior version of section 1997e, before its amendment in 1996, the
administrative remedy was required to be certified. 42 U.S.C. §
1997e(a)(2)(1994)(amended 1996). The 1994 district court order
certifying the ARP under the prior version of the statute
required inmates to complete the procedure and to attach a
certificate to that effect to their complaint.

                                   10
expediently at the Commissioner’s level.5            The ARP does not provide

a definitive end for the emergency review procedure, but, as the

emergency    review   procedure      facilitates     quicker   review    at    the

Commissioner’s level, it follows that the requirement that the

Commissioner    provide   a   written       answer   within    forty    days    of

receiving the complaint likewise applies to the emergency review

procedure.

     Russell    maintains     that    he    exhausted    his   administrative

remedies by utilizing the emergency review process. On January 31,

2002, Russell’s counsel delivered to MDOC Commissioner Johnson a

document titled “Emergency Request by Inmate Willie C. Russell for



     5
      MDOC argues that the emergency request procedure only
provides a mechanism for temporary relief and does not excuse an
inmate from pursuing relief through the three-step ARP process.
Thus, MDOC maintains that Russell did not exhaust administrative
remedies because, in addition to utilizing the emergency relief
process, he did not complete the three-step process culminating
in a certificate of completion.
     But MDOC’s contention is simply not supported by the
language of the policy outlining the ARP process. The portion of
that policy detailing the procedure for emergency relief requests
does not indicate that the inmate must simultaneously proceed
through the three-step process. In fact, it refers to the
regular grievance process only as an alternative when an
emergency request has been deemed to be a non-emergency. MDOC
never rejected the emergency request nor advised Russell to
resubmit it as a regular grievance. The policy does not indicate
that the emergency request procedure is simply designed to
provide stop-gap measures while the request proceeds through the
normal administrative procedures. The most natural reading of
the policy leads to the conclusion that the emergency request
procedure simply expedites the administrative process by allowing
the request to be reviewed at the Commissioner’s level without
having to proceed through the entire three-step process in
limited circumstances.

                                       11
an Administrative Remedy Concerning Conditions on Death Row,”

complaining of the conditions at issue here and requesting a

meeting   to   discuss    these     problems       in     an   effort   to    avoid

litigation.6      On   March   8,    before    a    March      12   meeting    with

Commissioner Johnson, Russell’s counsel sent the Commissioner a

memorandum, outlining the complained of conditions on Death Row in

greater detail.

     On   April   1,   Russell’s     counsel       sent    a   third    letter   to

Commissioner Johnson referencing the original emergency request for

an administrative remedy.           This letter noted that Commissioner

Johnson had agreed to remedy such conditions, if they existed, at

the March 12 meeting.     It further asked MDOC to respond by May 1 so

as to inform Russell whether it would be able to make the necessary

repairs by June 1.     On April 15, Johnson sent a letter to Russell’s

counsel asserting that Russell’s concerns regarding ventilation

(heat) had been addressed by simply drilling some holes in the

metal sheet on his cell door and that the concerns regarding



     6
      Although the form was submitted directly to Commissioner
Johnson instead of being sent through the Legal Adjudicator, MDOC
never rejected the request for technical reasons or for matters
of form. To the contrary, as discussed below, MDOC addressed the
substance of Russell’s request, albeit with some delay. As MDOC
ignored this technical defect but instead addressed Russell’s
request at the administrative level and denied it for matters of
substance, it cannot now claim that Russell failed to exhaust
based on this technical defect. Cf. Wendell v. Asher, 162 F.3d
887, 890 (5th Cir. 1998) (stating that the exhaustion requirement
imposed by the PLRA is subject to the defenses of waiver and
estoppel).

                                       12
sanitation   and   pest   control   were   unwarranted.   On    June   14,

Russell’s counsel sent Johnson a final letter reiterating Russell’s

complaints and disputing Johnson’s April 15th denial of the accuracy

of the inmates’ claims; Commissioner Johnson never responded.

Throughout these negotiations, MDOC never rejected the emergency

request on technical grounds or for matters of form nor advised

Russell to resubmit it as a regular grievance.        On the contrary,

MDOC addressed Russell’s core concerns by simply disagreeing with

Russell’s characterization of the conditions on Death Row.

     We agree with the trial court that Russell concluded the ARP

and thus exhausted administrative remedies. Initially, MDOC failed

to comply with ARP procedures by failing to deal with Russell’s

complaint within the time limits provided by the ARP.      Over ninety

days expired between the time that Russell initiated the process

and the time he finally filed suit, and Commissioner Johnson did

not provide a written response to Russell’s complaint within the

forty day period.   Available administrative remedies are exhausted

in compliance with the PLRA when the time limits for the prison’s

response set forth in the prison grievance procedures have expired.

Underwood v. Wilson, 151 F.3d 292, 295 (5th Cir. 1998).        Similarly,

per the terms of the ARP, Commissioner Johnson’s failure to provide

a written response to Russell’s complaint within the forty day

period entitled Russell to “move on to the next step in the

process.”    As review at the Commissioner’s level constitutes the



                                    13
final step in the process, Russell was then entitled to file suit.

Finally,    even   if     MDOC   was     allowed    to   unduly   delay   the

administrative process in violation of the terms of the ARP by

failing to provide an answer from Commissioner Johnson within the

forty day period, the April 15th letter denied that relief was

warranted, effecting a rejection of the claim.             That letter thus

terminated the administrative process, as evidenced by Commissioner

Johnson’s   refusal      to   respond    to   any   further   communications

regarding these complaints. We agree with trial court’s conclusion

that Russell completed the ARP by utilizing the procedure for

emergency review.       Thus, Russell, and by extension the plaintiffs,

properly exhausted administrative remedies.

Should the injunctions be vacated on the grounds that they are not

justified by conditions constituting cruel and unusual punishment

in violation of the Eighth Amendment?

The Eighth Amendment Standard

     MDOC argues that none of the provisions of the injunctive

decree were warranted by conditions constituting Eighth Amendment

violations.   The Eighth Amendment dictates that cruel and unusual

punishment shall not be inflicted, U.S. CONST. amend. VIII, and it

is applicable to the States by reason of the Due Process Clause of

the Fourteenth Amendment.        Robinson v. California, 370 U.S. 660,

675 (1962).   The treatment a prisoner receives in prison and the



                                        14
conditions under which he is confined are subject to scrutiny under

the Eighth Amendment. Helling v. McKinney, 509 U.S. 25, 31 (1993).

     The Constitution does not mandate comfortable prisons, but

neither does it permit inhumane ones.              Farmer v. Brennan, 511 U.S.
825, 832 (1994).      Prison officials must provide humane conditions

of confinement; they must ensure that inmates receive adequate

food, clothing, shelter, and medical care, and must take reasonable

measure to ensure the safety of the inmates.                Id.      This circuit has

worded the test as requiring extreme deprivation of any "minimal

civilized measure of life's necessities.” Davis v. Scott, 157 F.3d
1003, 1006 (5th Cir 1998).           Further, mental health needs are no

less serious than physical needs.              Partridge v. Two Unknown Police

Officers of City of Houston, Texas, 791 F.2d 1182, 1187 (5th Cir.

1986). The Supreme Court has made clear that the standards against

which    a   court   measures   prison         conditions      are    "the   evolving

standards of decency that mark the progress of a maturing society"

and not the standards in effect during the time of the drafting of

the Eighth Amendment.      Estelle v. Gamble, 429 U.S. 97, 102, 50 L.

Ed. 2d 251, 97 S. Ct. 285 (1976) (internal quotation omitted).

     A prison official has violated the Eighth Amendment when he 1)

shows a subjective deliberate indifference to 2) conditions posing

a substantial risk of serious harm to the inmate.                    Farmer, 511 U.S.

at 833-34.     Whether a prison official had the requisite knowledge

of   a   substantial    risk    is    a        question   of      fact   subject   to

                                          15
demonstration     in   the    usual   ways,   including   inference   from

circumstantial evidence, and a factfinder may conclude that a

prison official knew of a substantial risk from the very fact that

the risk was obvious.        Id. at 842.

     Conditions of confinement may establish an Eighth Amendment

violation "in combination" when each would not do so alone, but

only when they have a mutually enforcing effect that produces the

deprivation of a single, identifiable human need such as food,

warmth, or exercise -- for example, a low cell temperature at night

combined with a failure to issue blankets.         Wilson v. Seiter, 501
U.S. 294, 304 (1991).     The Supreme Court has noted that "the length

of confinement cannot be ignored.... A filthy, overcrowded cell ...

might be tolerable for a few days and intolerably cruel for weeks

or months.”     Hutto v. Finney, 437 U.S. 678, 686-87 (1978).         It is

also important to note that the inmate need not show that death or

serious illness has occurred.         Helling, 509 U.S. at 32 (“It would

be odd to deny an injunction to inmates who plainly proved an

unsafe, life-threatening condition in their prison on the ground

that nothing yet had happened to them.”).

Standard of Review

     MDOC argues that many of the trial court’s findings of fact

were clearly erroneous.        In reviewing the factual findings, this

court   employs    a   “clearly    erroneous”   standard.     Alberti    v.

Klevenhagen, 790 F.2d 1220, 1224 (5th Cir 1986).            A finding is

                                      16
clearly erroneous when, although there is evidence to support it,

the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.

Id.    Whether the official showed a deliberate indifference to the

condition is a factual finding that is reviewed under a “clearly

erroneous” standard. Brice v. Virginia Beach Correctional Ctr., 58
F.3d 101, 105 (4th Cir. 1995).      Once the facts are established, the

issue of whether the facts constitute a constitutional violation is

a question of law to be reviewed de novo.           Alberti, 790 F.2d at

1224. If a constitutional violation is found, we employ an abuse

of discretion standard in reviewing the equitable remedy itself.

Swann v. Charlotte - Mecklenburg Bd. of Educ., 402 U.S. 1, 15-16

(1971).

The Trial Court’s Factual Findings

       The trial court made the following findings of fact, inter

alia, as to the conditions on Parchman’s Death Row.

       Sanitation

       Inmates have been subjected to cells that were extremely

filthy with chipped, peeling paint, dried fecal matter and food

encrusted on the walls, ceilings, and bars, as well as water from

flooded toilets and rain leaks.       Inmates are routinely moved from

cell to cell and are forced to clean their new cells that may have

been   left   in    horrendous   sanitation   by   the   prior   occupants,


                                     17
especially if the occupant were mentally ill.     Adequate cleaning

supplies and equipment are not routinely made available for inmates

to clean their cells.   These filthy conditions contribute to the

infestation of pests and play a role in the mental well-being of

inmates.   Russell v. Johnson, 2003 U.S. Dist. LEXIS 8576 at *4-5

(N.D. Miss.).

     Heating and Cooling

     The summer temperatures in the Mississippi Delta average in

the nineties with high humidity, and Death Row is primarily not an

air-conditioned facility.   There are industrial type fans in the

hallways to help with air circulation, and most inmates have

smaller fans.   Relief from the heat can be obtained by keeping the

windows open in the cell using fans.   But keeping the windows open

increases the mosquito population in the cells since there are

holes in the cell window screens and the screen gauge is not

sufficient to keep mosquitoes out.    The ambient temperature in the

cells is within reasonable limits except during the summer months.

The ventilation is inadequate to afford prisoners a minimal level

of comfort during the summer months.      The probability of heat-

related illness is extreme on Death Row, and is dramatically more

so for mentally ill inmates who often do not take appropriate

behavioral steps to deal with the heat.       Also, the medications

often given to deal with various medical problems interfere with

the body’s ability to maintain a normal temperature.    The inmates


                                 18
are not afforded extra showers, ice water, or fans if they don’t

have fans when the heat index is 90 or above.        The heat problem

extends to all of Death Row and possibly throughout Parchman.         Id.

at *5-7.

     Pest Control

     The heat problem also exacerbates the problem of pest control.

Mosquitoes in Mississippi, and the Delta in particular, are a

problem that cannot be eliminated.         But the problem must be

addressed and the impact lessened, especially with the incidence of

West Nile virus, a mosquito-born disease increasing in Mississippi.

Inadequate screening on the cell windows causes the inmates to

choose between suffering from the heat or increasing the mosquitoes

in their cells.      The problems of heat and mosquitoes must be

addressed to provide the inmates with conditions that would meet

minimal constitutional standards. The problem of roaches and other

vermin will be met by adhering to the ACA standards and by meeting

the sanitation goals the court will set.     Id. at *7.

     “Ping-Pong” Toilets and Plumbing

     Fecal and other matter flushed by a toilet in one cell will

bubble up in the adjoining cell unless the toilets are flushed

simultaneously.     This has been a problem since the unit opened.

Parchman   officials   have   identified   the   problem   as   one   of

calibration, especially if the water is shut off.    The toilets must

be recalibrated to work properly.      Recalibration has helped, but

                                  19
not eliminated, the problem of ping-pong toilets.       No one in

civilized society should be forced to live under conditions that

force exposure to another person’s bodily wastes.     The showers,

water temperature, and quality of water are adequate. Id. at *7-8.

     Lighting

     The lighting in the cells is grossly inadequate.    While    20

foot-candles7 is the appropriate level of lighting for the cells,

the maximum foot-candles measured by Russell’s expert was seven or

eight, with the typical cell being in the 2-4 foot-candle range.

Id. at *9-10.

     Preventive Maintenance Program

     The preventive maintenance program instituted by MDOC appears

to be adequate, although it should be in writing.   Id. at *10.

     Laundry

     The inmates’ laundry is returned foul-smelling, necessitating

the inmates to wash their clothes in their cells.   The inmates are

entitled to laundry that is clean and not foul-smelling.   Id.

     Mental Health Issues




     7
         A foot-candle is “[a] unit of measure of the intensity of
light falling on a surface, equal to one lumens per square foot
and originally defined with reference to a standardized candle
burning at one foot from a given surface.” THE AMERICAN HERITAGE
COLLEGE DICTIONARY 530 (3rd ed. 1993).

                                20
     At least six severely psychotic prisoners are housed on Death

Row, and many more are diagnosed with quantifiable mental health

problems. The extremely psychotic prisoners scream at night, throw

feces, and generally make life miserable for the other inmates and

guards. As stated by Dr. Kupers, a psychiatry professor and expert

for Russell, “it boils down to warehousing people with severe

mental illness ... some are medicated, but there is essentially no

other mental health services.” The mental health care afforded the

inmates on Death Row is grossly inadequate. The isolation of Death

Row, along with the inmates’ pending sentences of death and the

conditions on Death Row are enough to weaken even the strongest

individual.     What mental health services are provided generally

take place at the inmate’s cell within hearing of other inmates and

guards.   This results in the failure of inmates to tell the mental

health specialists anything of substance.   Moreover, comprehensive

mental health evaluations are consistently inadequate. Inmates are

also prescribed psychotropic drugs with only sporadic monitoring.

This can result in life-threatening situations due to the toxicity

of these drugs. Appropriate treatment of mentally ill inmates will

in turn help address the issues of excessive noise and sanitation

problems caused by severely psychotic inmates.    Id. at *11-12.

     Exercise

     Proper exercise is advantageous for mental health and well-

being.    The exercise facilities provided are adequate.   While, in


                                 21
general, the use of “flip-flops” is understandable as a security

measure, such shoes do not allow effective exercise.     The inmates

should be given access to sneakers prior to entering the exercise

pen and should be given access to water and shade while exercising.

Id. at 12.

The Trial Court’s Conclusions of Law

     The court concluded that the conditions identified in the

court’s findings of fact constituted Eighth Amendment violations

because they posed a substantial risk of harm to the inmates’

health and, based on the obvious nature of these risks, the prison

officials showed a deliberate indifference to such harm.

Injunctive Relief Entered by the Trial Court

     The court directed the following remedial actions.




             1.   If defendants wish to continue the practice of
             moving inmates from cell to cell in Unit 32-C, they
             will insure that the cell to which an inmate is
             moved is clean prior to the move. While an inmate
             should be required to keep his own cell clean, he
             should not be required to clean the cell of another
             inmate in order to inhabit it.

             2.   Adequate cleaning supplies and equipment shall
             be provided inmates in order that they may clean
             their cells at least weekly.

             3.   A general preventive maintenance schedule and
             program shall be reduced to writing within 60 days
             of this order.



                                   22
4.   Defendants    shall    take   the    necessary
measurements in the unit in order to determine the
heat index on the individual tiers.           These
measurements shall be taken daily at 10:00 a.m.,
1:00 p.m., 4:00 p.m., and 7:00 p.m. during the
months of May through September and at 1:00 p.m. in
all other months.    If the heat index reaches 90
degrees or above, the defendants will insure that
each cell is equipped with a fan, that ice water is
available to each inmate, and that each inmate may
take one shower during each day when the heat index
is 90 degrees or above.     As an alternative, the
defendants may provide fans, ice water, and daily
showers during the months of May through September.
This remedy shall apply to all of Unit 32.

5. The defendants shall continue their efforts at
mosquito eradication and pest control.         The
defendants shall also insure that all cell windows
are repaired and screened with 18 gauge window
screen or better. This remedy shall apply to all
of Unit 32.

6. The defendants shall insure that the problem of
“ping-pong” toilets in Unit 32 as a whole is
addressed.   The defendants shall provide to the
court within 60 days the details of a plan to
eradicate this problem. The court is not convinced
that recalibration is sufficient, but will await
the defendants’ report on their plan.

7. The defendants shall also upgrade the lighting
in Unit 32 as a whole to provide lighting in each
cell equal to 20 foot-candles.

8.   The defendants shall insure that the proper
chemical agents are used at the laundry so that
inmates’ laundry is returned clean and without a
foul smell.

9. The defendants shall insure that the new vendor
for medical services complies with the ACA and the
National Commission on Correctional Healthcare
medical and mental health standards. Each inmate
on Death Row shall be given a comprehensive mental

                      23
           health examination in private. These comprehensive
           examinations shall be conducted on a yearly basis.
           Those inmates diagnosed with psychosis and severe
           mental health illnesses shall be housed separately
           and apart from all other inmates. The medication
           levels of all inmates receiving psycotropic
           medications shall be monitored and assessed in
           accordance with appropriate medical standards. All
           inmates receiving mental health counseling or
           evaluation shall meet with the mental health
           professionals in a private setting.

           10.   The inmates on Unit 32-C shall continue to
           receive the opportunity to exercise as currently
           available. However, the inmates shall be given the
           opportunity to wear sneakers while exercising if
           they prefer rather than “flip-flops.”     A shaded
           area for exercise shall be provided with access to
           water.



Russell v. Johnson, 2003 U.S. Dist. LEXIS 8573 at *1-4 (N.D.

Miss.).8




     8
      MDOC makes a cursory argument that the injunctions must be
reversed because the trial court failed to make particularized
findings required by the PLRA, 18 U.S.C. § 3626(a). There are
multiple problems with this argument. The first is that MDOC
never presented this argument to the trial court. This court
does not generally review issues raised for the first time on
appeal. See, e.g., Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993). Additionally, MDOC cites Castillo v. Cameron County, 238
F.3d 339, 351 (5th Cir. 2001), for the proposition that a court
must make particularized findings, on a provision-by-provision
basis, that each injunction is narrowly drawn, goes no further
than necessary to correct the violation, and is the least
intrusive means of correcting the violation. But MDOC’s reliance
on Castillo is misplaced. Castillo requires such findings to be
made when the district court holds that prior injunctive relief
should not be terminated, relying on section 3262(b)(3). Id. at
351-54. Section 3262(b)(3) on its face requires such written
findings. Conversely, section 3262(a)(1), which applies to
prospective relief and is thus applicable here, does not.

                                24
Is the injunctive relief entered by the trial court justified by

conditions in violation of the Eighth Amendment’s prohibition

against cruel and unusual punishment?

     MDOC   asserts   that,   as   to   several   of   the    injunctions

(Injunctions #2, #5, #6, #7, and #9), it is already meeting,

intending to meet, or attempting to meet the standards enunciated

by the trial court.    Thus, MDOC argues, the injunctions are not

required.   But MDOC’s assertions that it intends to meet these

standards do not suffice to moot the issue.        It is well settled

that a defendant's voluntary cessation of a challenged practice

does not deprive a federal court of its power to determine the

legality of the practice.     Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 528 U.S. 167, 190 (2000) (citations

omitted).   If it did, the courts would be compelled to leave “the

defendant . . . free to return to his old ways.” Id.         In accordance

with this principle, the standard for determining whether a case

has been mooted by the defendant's voluntary conduct is stringent:

"A case might become moot if subsequent events made it absolutely

clear that the allegedly wrongful behavior could not reasonably be

expected to recur."    Id.    The "heavy burden of persuading" the

court that the challenged conduct cannot reasonably be expected to

start up again lies with the party asserting mootness.           Id.   The

trial court’s citation to Friends of the Earth accompanied by its

assertion that Russell’s claims were not moot indicates that the


                                   25
trial court was not persuaded.               The fact that many of these

conditions   have     persisted   for    years     despite   MDOC’s     purported

efforts leads us to likewise conclude that MDOC has not met the

heavy burden of showing that its voluntary conduct has mooted any

of the issues presented here.

         Similarly,    MDOC   also      argues,    as   to    several       of   the

injunctions,    that    Parchman’s       accreditation       by   the    American

Correctional Association (“ACA”) is proof that the conditions in

question don’t violate the Eighth Amendment.             But it is absurd to

suggest that the federal courts should subvert their judgment as to

alleged Eighth Amendment violations to the ACA whenever it has

relevant standards.      Additionally, the ACA’s limited inspections

are not be binding as factual findings on the magistrate or on this

court.    While compliance with ACA standards may be a relevant

consideration, it is not per se evidence of constitutionality. See

Ruiz v. Johnson, 37 F. Supp. 2d 855 924-25 (S.D. Tex. 1999)

(recognizing   the     limitations   of      ACA   accreditation      and    noting

situations where it has not equated to constitutionality), rev’d on

other grounds, 178 F.3d 385.

     MDOC finally argues that none of the injunctions are based on

Eighth Amendment violations and, thus, that all of the injunctions

must be reversed. Using the relevant Eighth Amendment standard, we

will examine each of the injunctions in turn.

     Injunctions #1 and #2

                                        26
     MDOC argues that the first injunction, which prohibits MDOC

from requiring inmates to clean the cells into which they are

transferred, cannot stand because there was no proof of any medical

injury or illness resulting from this practice.            MDOC similarly

maintains that the second injunction, which requires that adequate

cleaning supplies be provided to the inmates at least weekly, is

unsupported by any evidence of medical illness arising from this

situation   or    a   showing   of   deliberate    indifference   by   MDOC

officials. MDOC also contends that cleaning supplies are regularly

issued to inmates and that the cells were clean as of the date of

trial.

     This court has previously held that filthy cell conditions may

constitute an Eighth Amendment violation.          See Harper v. Showers,

174 F.3d 716, 720 (5th Cir 1999).         Other circuits have made similar

holdings; the Eighth Circuit has held that a prisoner being placed

in a cell covered with filth and human waste for a two-year period

without proper cleaning supplies constitutes cruel and unusual

punishment.      Howard v. Adkison, 887 F.2d 134, 137 (8th Cir. 1989)

(recognizing that “inmates are entitled to reasonably adequate

sanitation, personal hygiene, and laundry privileges, particularly

over a lengthy course of time”); see also McBride v. Deer, 240 F.3d
1287, 1292 (10th Cir. 2001) (holding that three days in a feces-

covered cell states a claim upon which relief could be granted).




                                     27
       Russell     points     to    testimony      adduced       at   the   trial   court

indicating that the cells were “extremely filthy” with crusted

fecal matter, urine, dried ejaculate, peeling and chipping paint,

and old food particles on the walls.                     Living in such conditions

would present a substantial risk of serious harm to the inmates,

and we cannot say that trial court’s decision to credit this

testimony was clearly erroneous.                  Also, in light of substantial

testimony indicating that such conditions were not atypical and

were   easily      observed,       we    cannot    say    that    the    trial   court’s

conclusion that MDOC officials showed a deliberate indifference to

this risk     is      clearly      erroneous.       Further,       the   testimony    was

conflicting as to the frequency and quality of the provision of

cleaning supplies,           and    we   cannot     say   that     the   trial   court’s

conclusion      to    credit       testimony      supporting      the    inadequacy   of

cleaning supplies was clearly erroneous.                   As living in such filthy

conditions would present the inmates with a risk of serious harm to

which MDOC officials have displayed a deliberate indifference,

Injunctions      #1    and   #2     were   justified      by     an   Eighth   Amendment

violation.       They are, therefore, affirmed.

       Injunction #3

       MDOC challenges the third injunction, which directs MDOC to

reduce a general preventive maintenance schedule and program to

writing.     MDOC argues that there is no evidence supporting the

elements required for a finding of cruel and unusual punishment


                                            28
that would support this injunction.        Russell responds that “[t]he

risks of squalid conditions and the constantly recurring break-down

of the water, plumbing, and other operating systems were obvious,”

and Russell’s environmental health and safety expert testified that

the same problems would continue to recur if MDOC did not put a

written plan in place.

     While   federal   courts   can    certainly   enter   injunctions   to

prevent Eighth Amendment violations, they are not to micromanage

state prisons.   Bell v. Wolfish, 411 U.S. 520, 562 (1979).              The

trial court entered injunctions to directly remedy each of the

complained-of conditions that rise to the level of an Eighth

Amendment violation.    Russell has cited no case that supports the

proposition that the trial court can further affect the internal

operations of MDOC by requiring it to produce a writing preventive

maintenance program to which it will adhere.               The additional

requirement of a written preventive maintenance program, while

desirable, is not independently supported by additional conditions

that constitute an Eighth Amendment violation, and it cannot stand.

Thus, we vacate that injunction.

     Injunction #4

     The fourth injunction directs MDOC to provide fans, ice water,

and daily showers when the heat index is 90 degrees or above, or

alternatively to make such provisions during the months of May

through September. The injunction also purports to apply to all of


                                      29
Unit 32, as opposed to only Unit 32-C.   Initially, it is important

to note that the class represented by Russell consists entirely of

Parchman’s Death Row prisoners, who are housed in Unit 32-C. Thus,

to the extent that the injunction purports to apply to parts of

Unit 32 beyond Unit 32-C, it exceeds the scope of the litigation

and is therefore invalid.   See Thomas v. County of Los Angeles, 978
F.2d 504, 509-10 (9th Cir. 1992) (reversing an injunction as

overbroad when it purported to apply to the entire Los Angeles

County Sheriff’s Department although the plaintiff’s complaint and

evidence only applied to one specific station).

     MDOC contends that no Unit 32-C inmate has ever suffered any

serious heat-related illness.    But, as noted above, Russell does

not need to show that death or serious illness has yet occurred to

obtain relief. He must show that the conditions pose a substantial

risk of harm to which MDOC officials have shown a deliberate

indifference.   Russell presented the court with expert testimony

from Dr. Vassallo9 that it was “very likely” that, under current

conditions on Death Row, an inmate will die of heat stroke or some

other heat-related illness.     In fact, Dr. Vassallo’s testimony

indicated that Death Row prisoners had made many complaints of


     9
      Dr. Vassallo is a faculty member of the Department of
Surgery and Division of Emergency Medicine at New York University
School of Medicine and is a medical toxicologist at the New York
Regional Poison Control Center. She has lectured extensively on
thermoregulation and hyperthermia (heat illness) and has authored
the “Thermoregulatory Principles” chapter of Goldfrank’s
Toxicologic Emergencies, a textbook on medical toxicology.

                                 30
symptoms commonly recognized to be related to heat-related illness

and that those conditions had simply gone undiagnosed.

      MDOC further cites language from Woods v. Edwards, 51 F.3d 577

(5th Cir. 1995), in which Woods, a prisoner at the Louisiana State

Penitentiary at Angola, claimed, inter alia, that the conditions in

extended      lockdown    were    unconstitutional.              Extended     lockdown

isolates inmates as punishment for disciplinary violations. One of

Woods’ claims was that the cell used in his extended lockdown was

inadequately cooled and that the high temperature aggravated his

sinus condition.      Id. at 581.      This court noted that Woods “failed

to present medical evidence of any significance.”                     Id.   This court

went on to state: “[w]hile the temperature in extended lockdown may

be uncomfortable, that alone cannot support a finding that the

plaintiff     was   subjected     to   cruel      and    unusual        punishment   in

violation of the Eighth Amendment.”                Id.    The Woods court found

that Woods had not presented medical evidence sufficient to state

an   Eighth    Amendment    violation;         Woods   does     not   stand    for   the

proposition that extreme heat can never constitute cruel and

unusual punishment.         Finally, MDOC points out that the Seventh

Circuit has held that one shower a week is sufficient.                        Davenport

v.   DeRobertis,    844 F.2d 1310,     1316-17      (7th    Cir.    1988).      But

Davenport is inapt, as it dealt only with cleanliness while the

testimony upon which this injunction rests indicated that cold

showers would help alleviate the risk of heat-related illness.


                                          31
     Based on the evidence presented, we cannot say that the trial

court’s finding that the probability of heat-related illness is

extreme at Unit 32-C was clearly erroneous.   Thus, this condition

presents a substantial risk of serious harm to the inmates.   Again,

based on the open and obvious nature of these conditions and the

evidence that inmates had complained of symptoms of heat-related

illness, the trial court’s finding regarding MDOC’s deliberate

indifference is not clearly erroneous.    Thus, Injunction #4 was

justified by an Eighth Amendment violation, and it is affirmed

insofar as it applies to Unit 32-C.10

     Injunction #5

     The fifth injunction requires MDOC to continue its efforts at

pest control and, more specifically, to ensure that all cell

windows are repaired and screened with 18 gauge window screen or

better.    Injunction #5 purports to apply to all of Unit 32.

Initially, like Injunction #4, to the extent that Injunction #5

purports to apply to parts of Unit 32 beyond Unit 32-C, it is

invalid.



     10
       In a footnote in its brief, MDOC asserts that the extra
showers ordered by the trial court would cause a major prison
security problem. Russell replies that no such evidence was
presented at trial and, thus, that the trial court should be
given the first opportunity to rule on this issue. In their
reply brief, MDOC admits that such evidence was only presented to
the court as part of MDOC’s July 2003 progress report. But only
the May 21, 2003, final order of the trial court is currently
under review, not any subsequent monitoring of the trial court’s
injunctive relief. This issue is thus not before us.

                                32
     MDOC first argues that there is no basis for a federal court

to order MDOC to continue to do what it is already doing.   But, as

discussed above, the pest infestation problems persist, and MDOC

has not met the burden of convincing the trial court or this court

that its efforts at pest control have mooted this issue.      MDOC

also argues that the evidence shows that there were no holes in the

screens at the time of trial.    But the trial court was presented

with testimony that there were cells with holes in the screens,

and, in any event, the insufficient gauge on the screens would

allow the infestation problem to continue even in absence of holes

in the screens.

     MDOC argues generally that Russell did not show either a

substantial risk of harm to the inmates or deliberate indifference

on the part of MDOC officials.   But the trial court was presented

with testimony that insects swarm in the inmates’ food and beds and

that the inmates often must choose between opening the window for

relief from the heat or closing the window for protection from

mosquitoes, as the gauge on the screens is too large to keep out

the mosquitoes.   It is important to recognize that this injunction

is supported by the trial court’s findings on heat, as the court

noted that the mosquito infestation accompanied by the insufficient

screen gauge exacerbated the heat problems by deterring the inmates

from opening their windows to increase circulation. In addition to

the risk of heat-related illness, the pest infestation problems



                                 33
were linked to chronic sleep deprivation, which exacerbates the

symptoms of mental illness.        As Injunction #5, like Injunction #4,

is supported by the constitutional violation stemming from the

excessive heat, it is affirmed as to Unit 32-C.

     Injunction #6

     The sixth injunction requires MDOC to remedy the problem of

“ping-pong” toilets.     Like Injunctions #4 and #5, this injunction

is invalid to the extent it purports to apply to parts of Unit 32

outside of Unit 32-C.

     MDOC argues that there is no evidence of any serious medical

problem stemming from the ping-pong toilets and, further, that in

absence of objective evidence of such a problem there can be no

finding of deliberate indifference on the part of MDOC officials.

MDOC cites Tokar v. Armontrout, 97 F.3d 1078 (8th Cir. 1996), for

the proposition that exposure to raw sewage is not cruel and

unusual punishment where there has been no demonstration of an

adverse medical reaction.     But MDOC seriously misconstrues Tokar.

Tokar complained generally that the prison toilets were “filthy”

without specifying how long the toilets remained filthy and while

acknowledging that he had not asked for cleaning supplies because

cleaning the toilets was the job of other inmates.           Id. at 1081.

The facts of Tokar are quite different from the facts presented

here, in which inmates have regularly been exposed to each others’

feces   for   over   a   decade.      In   fact,   the   Eighth   Circuit’s

                                      34
recognitions that exposure to waste may constitute cruel and

unusual punishment and that the length of time a prisoner must

endure   unsanitary     conditions       is    undoubtedly      a    factor    in   the

constitutional calculus, id. at 1082 n.4, both weigh in Russell’s

favor.    While evidence of a past medical injury would clearly

strengthen Russell’s case, Russell does not have to prove a past

medical injury.    He must prove a substantial risk of serious harm

and MDOC officials’ deliberate indifference to that harm.

     Russell points to expert testimony stating that the situation

presented   when   the    feces     of    one    inmate    bubbles      up    in    the

neighboring cell, exacerbated when the toilets overflow, does

constitute a serious health hazard. Russell also presented evidence

to the trial court that the Mississippi State Department of Health

warned   MDOC   every    year   for      the    past   eleven       years    that   the

malfunctioning toilets in Unit 32-C are a critical public health

problem requiring       immediate     attention.          Additionally,       Russell

points to several circuit court cases indicating that “courts have

been especially    cautious       about       condoning    conditions       involving

exposure to human waste.” Fruit v. Norris, 905 F.2d 1147, 1151 (8th

Cir. 1990); see also, e.g., Despain v. Uphoff, 264 F.3d 965, 974

(10th Cir. 2001)(exposure to human waste “evokes both the health

concerns emphasized in Farmer and the more general standards of

dignity embodied in the Eighth Amendment”).




                                         35
      MDOC    also     asserts   that    there          was    substantial     testimony

regarding its attempts to correct the toilet problem, presumably

arguing      that    this    further    rebuts          a     finding    of   deliberate

indifference.         As evidence of deliberate indifference, Russell

points to the fact that the problems persist despite MDOC officials

having been warned that the problem was urgent for more than a

decade.      Frequent exposure to the waste of other persons can

certainly present health hazards that constitute a serious risk of

substantial harm. Given the evidence presented to the trial court,

we cannot say that the court’s factual findings regarding the ping-

pong toilets or the MDOC officials’ deliberate indifference were

clearly erroneous. Thus, this injunction, as applied to Unit 32-C,

is affirmed.

      Injunction #7

      This injunction requires MDOC to upgrade the lighting in each

cell to the level of twenty foot-candles.                        This injunction also

purports to apply to Unit 32 as a whole and is invalid insofar as

it purports to apply beyond Unit 32-C.                          MDOC argues that the

injunction is wholly invalid because MDOC officials were in the

process of upgrading cell lighting. As with the sanitation issues,

the   pest    control       issues,    and        the   ping-pong       toilets,   MDOC’s

assertions that it is working on the problem are inadequate to moot

the issue.          MDOC also argues that there was no evidence of a

substantial risk of serious harm stemming from the admittedly


                                             36
inadequate lighting or of MDOC officials’ deliberate indifference

to such harm. But the trial court judge apparently credited expert

testimony asserting that the lighting in the cells was grossly

inadequate for the purposes of sanitation, personal hygiene, and

reading, that this condition also contributes to further mental

health   deterioration,     and   that   twenty   foot-candles     was   the

appropriate minimum level at which these activities could take

place.      Thus, this injunction is supported by the conditions

supporting Injunctions #1, #2, and #9, discussed below, and it is

affirmed.

      Injunction #8

      The eighth injunction requires MDOC to return the inmates’

laundry clean and without a foul smell.            MDOC argues that the

prison laundry condition is not sufficiently serious to implicate

the Eighth Amendment, citing Green v. Ferrell, 801 F.2d 765, 771

(5th Cir. 1986), and similarly that there was no proof of any

serious medical harm to any inmate stemming from this condition.

The Green court reiterated that “jails must provide ‘reasonably

adequate’     sanitation”   but    overturned     the   district    court’s

injunction requiring the jail to provide laundry services because

the prisoners were provided with laundry detergent that they could

use to wash their own clothes in the sink located in their cells.

Id.




                                    37
       Russell    points   to   testimonial    evidence     that,    unlike   the

situation in Green, the Death Row inmates are not provided with

detergent and in fact can be disciplined for doing their own

laundry.     First, the trial court found that the inmates do in fact

wash their own clothes, as conceded by one of MDOC’s witnesses, who

testified that the inmates wash their own clothes because it is

part    of   “prison    culture.”      This    finding    was     supported    by

substantial evidence and is incongruous with the proposition that

inmates are disciplined for washing their own clothes.                Given that

the inmates do wash their own clothes, the only distinction between

this case and Green is that the prisoners in Green were provided

with laundry detergent while the Death Row inmates in this case

wash their clothes with the bar soap.              The difference between

laundry detergent and bar soap is not sufficient to distinguish

this case from Green and thus does not implicate the Eighth

Amendment.       Injunction #8 is therefore vacated.

       Injunction #9

       The   ninth   injunction     outlines   a   number    of     requirements

designed to alleviate some of the problems stemming from the

allegedly inadequate mental health care afforded the inmates on

Death Row.       This injunction requires MDOC to comply with ACA and

National Commission on Correctional Healthcare (“NCCH”) standards

regarding mental health, to give each inmate private, comprehensive

mental health examinations on a yearly basis, to monitor and assess


                                       38
the   medication       levels      of     inmates       receiving      psychotropic

medications, and to house the inmates with psychosis and severe

mental illnesses separately from the other inmates.

      MDOC   argues    that   it    was    already      in   compliance     with    ACA

standards and, somewhat contradictorily, that MDOC has already

begun the process of selecting a new medical vendor that would

comply with ACA and NCCH standards.               Once again, MDOC’s assertion

that it was already on the path towards compliance is insufficient

to moot the issue.       Further, the injunction does not require only

ACA compliance.       In any event, MDOC’s assertion that it is already

in compliance with ACA and NCCH standards is incongruous with the

trial court’s findings, including the statement that “the mental

health   care   afforded      the       inmates    on    Death   Row   is    grossly

inadequate.”    These findings were based on substantial testimony

adduced at trial and apparently credited by the trial court.                        For

example, Russell produced evidence that the isolation and idleness

of Death Row combined with the squalor, poor hygiene, temperature,

and noise of extremely psychotic prisoners create an environment

“toxic” to the prisoners’ mental health.                There was also evidence

that the severely psychotic prisoners smear garbage and excrement

in their cells, scream all night, and flood the tiers.                             This

contributes to the problems of uncleanliness and sleep deprivation,

and by extension mental health problems, for the other inmates.

There was also testimony that prisoners seldom see medical staff



                                          39
and that monitoring of medication was sporadic, with prisoners

potentially being prescribed the wrong medication or no medication

for   long   periods   of   time,   potentially       leading   to   extremely

dangerous physical side effects or psychotic breakdowns.

      MDOC also points out that two inmates have refused psychiatric

medication so as to remain incompetent for execution.                 But this

does not refute the trial court’s findings that the mental health

care afforded to inmates on Death Row is grossly inadequate. MDOC

is only obligated to make adequate mental health care available for

all Death Row inmates.      The fact that some inmates may refuse to

take advantage of such treatment so as to avoid execution is

irrelevant to whether MDOC is meeting its obligation of complying

with constitutional standards.

      MDOC   further   argues   that    there   was    no   demonstration   of

deliberate indifference to any serious mental or medical problem

stemming from insufficient mental health care.              In analyzing this

argument, it is important to remember that mental health needs are

no less serious than physical needs.            Partridge v. Two Unknown

Police Officers of City of Houston, Texas, 791 F.2d 1182, 1187 (5th

Cir. 1986).    This court has previously held that an inmate stated

a nonfrivolous claim in complaining that he was placed in cells

next to psychiatric patients who scream, beat on metal toilets,

short out the power, flood the cells, throw feces, and light fires,

resulting in his loss of sleep for days at a time.                   Harper v.


                                       40
Showers, 174 F.3d 716, 720 (5th Cir. 1999).                 The trial court’s

findings indicate that the inmates are subjected to substantial

risk of serious harm based on the mental health conditions on Death

Row, and, based on the evidence presented to the trial court, we

cannot conclude that the court’s credibility determinations and

factual   findings   are    clearly      erroneous.     We    agree    that   the

conditions of inadequate mental health care, as found by the trial

court, do present a risk of serious harm to the inmates mental and

physical health.     Again, the obvious and pervasive nature of these

conditions     supports    the   trial     court’s    conclusion      that    MDOC

officials displayed a deliberate indifference to these conditions.

Thus,   this   injunction    was   justified     by    an    Eighth   Amendment

violation and is affirmed.

     Injunction #10

     The tenth injunction requires MDOC to allow the inmates to

wear sneakers instead of flip-flops while exercising and to provide

the inmates with a shaded area for exercise and access to water.

MDOC argues that this is impermissible micromanagement of state

prison operations and that no evidence was presented establishing

a constitutional violation.        The evidence shows that inmates are

allowed an hour of exercise four or five days a week.              The evidence

also shows that shoes and boots were replaced with flip flops

because the inmates used the boots and shoes to kick other inmates

and to throw at MDOC staff, and because the flip flops make escape


                                      41
more difficult. In fact, the trial court stated that it understood

“the    use    of    ‘flip-flops’   as   general      footwear    as    a   security

measure.”

       Russell argues that the flip-flops make it difficult or

impossible to exercise vigorously. But there is no support for the

proposition that exercising in flip-flops constitutes cruel and

unusual punishment.         Nor is there any support for the proposition

that an hour of outdoor exercise without water or shade constitutes

cruel    and    unusual    punishment.        While    exercise    is       certainly

beneficial      to    physical   and   mental    health,    we    find      that   the

provisions for exercise made by MDOC are appropriate and that the

tenth injunction is not justified by conditions in violation of the

Eighth Amendment.         Thus, the tenth injunction is vacated.

                                    CONCLUSION


       Injunctions #3, 8, and 10 are vacated in their entirety.

Injunctions #4, 5, 6, and 7 are vacated to the extent they purport

to apply to portions of Unit 32 beyond Unit 32-C.                The remainder of

the injunctive relief is AFFIRMED.




                                         42